                                         Case 2:20-cv-00598-KJD-VCF Document 14 Filed 06/04/20 Page 1 of 2



                                     1   JEROME R. BOWEN, ESQ.
                                         Nevada Bar No. 4540
                                     2   BOWEN LAW OFFICES
                                         9960 W. Cheyenne Ave., Suite 250
                                     3   Las Vegas, Nevada 89129
                                         Telephone: (702) 240-5191
                                     4   Facsimile: (702) 240-5797
                                         twilcox@lvlawfirm.com
                                     5   ATTORNEYS FOR PLAINTIFFS
                                     6
                                                                   UNITED STATES DISTRICT COURT
                                     7
                                                                          DISTRICT OF NEVADA
                                     8
                                                                                    ***
                                     9
                                    10    THE ESTATE OF CHRISTOPHER                       Case No: 2:20-cv-00598-KJD-VCF
                                          ROSALES, by and through RAMIRO
9960 W. Cheyenne Avenue Suite 250
702-240-5191 FAX: 702-240-5797




                                    11    ALVARADO-ROSALES as Special
                                          Administrator; RAMIRO ALVARADO-
    BOWEN LAW OFFICES




                                    12
     Las Vegas, Nevada 89129




                                          ROSALES, individually, SADEE GRACE
                                    13    ROSALES, A MINOR, by an through
                                          BRYTTNY RAENE HENSON, her natural
                                    14    parent and guardian, as assignees of CTD
                                          LABS, LLC, a foreign limited liability
                                    15    company,
                                                                                          STIPULATION TO EXTEND THE DATE
                                    16                                                    FOR PLAINTIFF TO FILE IT’S
                                                                  Plaintiffs,             RESPONSE TO DEFENDANT’S MOTION
                                    17        vs.                                         TO DISMISS (ECF 10)
                                    18    CERTAIN UNDERWRITERS AT LLOYDS                  (Second Request)
                                    19    OF LONDON SUBSCRIBING TO POLICY
                                          NUMBERS SAPHIRE BLUE, a series of
                                    20    RSG UNDERWRITING MANAGERS, LLC,
                                          a foreign limited liability company; DOES I
                                    21    through X; and ROE CORPORATIONS I
                                    22    through X.

                                    23                            Defendants,

                                    24
                                    25
                                    26
                                    27
                                    28
                                         Case 2:20-cv-00598-KJD-VCF Document 14 Filed 06/04/20 Page 2 of 2



                                     1
                                     2          Plaintiff and Defendant have stipulated and agreed to an additional extension of time from
                                     3   June 3, 2020 to July10, 2020 for Plaintiff to file it’s Response to Defendant’s Motion to Dismiss
                                     4   (ECF 10) filed on May 6, 2020. The reasons supporting this stipulation are as follows: Given the
                                     5   unfortunate circumstances associated with COVID-19, Plaintiff’s counsel has invoked limited and
                                     6   remote working conditions for its office. Counsel requires additional time to have meaningful
                                     7   discussions with client(s) and file review as to provide the Court a complete outline of facts and
                                     8   issues. These unforseen circumstances has placed a convergence on counsel’s commitments also
                                     9   necessitating this request. This is the second extension of time requested by the Parties related to
                                    10   this Motion, which is made in good faith and not for purposes of delay.
9960 W. Cheyenne Avenue Suite 250
702-240-5191 FAX: 702-240-5797




                                    11   Dated this 2nd day of June, 2020.                 Dated this 2nd day of June, 2020.
    BOWEN LAW OFFICES




                                    12    /s/ Jerome R. Bowen, Esq.                        /s/ Chad C. Butterfield, Esq.
     Las Vegas, Nevada 89129




                                         JEROME R. BOWEN, ESQ.                             Chad C. Butterfield, Esq.
                                    13   Nevada Bar No. 4540                               Nevada Bar No. 10532
                                         BOWEN LAW OFFICES                                 WILSON, ELSER, MOSKOWITZ, EDELMAN
                                    14   9960 W. Cheyenne Avenue, Suite 250                & DICKER LLP
                                         Las Vegas, Nevada 89129                           300 S. Fourth Street, 11th Floor
                                    15   Attorney for Plaintiff                            Las Vegas, Nevada 89101
                                                                                           Attorney for Defendants
                                    16
                                    17
                                                                                      ORDER
                                    18
                                                         IT IS SO ORDERED.
                                    19
                                                           4th day of June, 2020.
                                                Dated this ___
                                    20
                                    21                                                 ______________________________
                                                                                       U.S. DISTRICT COURT JUDGE
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    Page 2 of 2
